Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 13, 2015

                                     No. 04-15-00005-CV

              IN RE ESTATE OF JACK HIROMI IKENAGA, SR., Deceased,

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2011-PC-4330
                      Honorable Polly Jackson Spencer, Judge Presiding


                                        ORDER
        On March 5, 2015, we ordered Appellant to provide written proof to this court by March
16, 2015, that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
        On March 9, 2015, Appellant provided written proof to this court that the clerk’s record
fee has been paid; our March 5, 2015 clerk’s record order is satisfied.
       We ORDER the district clerk to file the clerk’s record with this court by April 2, 2015.
No further extensions of time to file the clerk’s record will be granted.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court